EXAMINER’S COMMENT
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The terminal disclaimer filed on August 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 8,816,156 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ron J. Laby Applicant’s representative, on August 4, 2021. 
In the Claims
4.	The claims have been amended as follows:
	In Claim 36, lines 3, 4, 7, 8, 10, after every instance of the term “Brassica,” the term --napus-- has been inserted; and the resultant name, “Brassica napus” has been italicized.  
	In lines 4-5, the following recitation: “express a transgene capable of providing tolerance to glyphosate and the transgene comprises a nucleic acid molecule encoding a CP4-EPSPS” has been replaced with the following recitation: --comprise event MON 
	In lines 13-15, the recitation “and wherein the population of glyphosate tolerant Brassica napus plants comprises event MON 88302, a representative sample of seed comprising said event having been deposited under ATCC Accession Number PTA-10955,” and the semicolon preceding said recitation, have been deleted. 
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance. 
	After the instant claim amendments, claim 36 requires Brassica napus plants comprising event MON 88302, representative sample of seed having been deposited under ATCC Accession Number PTA-10955.  The event is formed by the insertion of a CP4-EPSPS transgene into a unique and unpredictable site in the Brassica napus genome.  The prior art fails to teach said event or the unique nucleic acid sequences comprising the junction between the transgene and the genomic DNA (see parent application 14/333,479, now issued as US Patent 9,738,903).  The closest prior art Clayton et al, which teaches Brassica napus plants comprising a CP4-EPSPS transgene, but does not teach event MON 88302. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662